OFF,lCE     OF   THE   ATTORNEY        GENERAL        QF   TEXAS
                                     AUSTIN




 nr. T. J. Cram, Seorctary
 Texas @ate Board of lWllon1  awolnara
 918-19-EO Tams Bank Bullding
 mllsr, Text

 near 3lrr




                                                                          449tM of Vernon'8


           /- -’-.        \     “.      ..’ /
                A%+iola&W,,thc&~M0,ea    p4rtlmmt                   to your inquiry



                          tap
r0i    4
       ,
            !,A   ../'           6
                            k.-..*'
      /('        "
               *rt.$hp95.      in p4rt. provia4sr
          >.
                                Boer&    of   Y&lo41        Eumln4rs        rhsll
                                                       iD    TQOdiOiDa,     14Q41



                Art1414 4496, In        part; l# 80 follOw4:
                -* +l  At the firat m0tin(t 0f a.316 bo8ra
        6ft4r   eaoh bi4Dni41  4pwiDts4Dt,  the board ahall
        alflot a pmnld4nt,    vioc-president ana seorotory-
        treasurer  .m
3.   T. J. Crows, pa@                2



           Artlola 4406a prorldoa ror reQ,i4tr4tiOD 0r praoti-
tlonors with the State Boor4 of Yedlool Yxa3lnora and the pay-
nont of cartaln fma an4 Saotion 3 of aaid Art1018 4498a, ;rovlles
that:

              "All annual reelatmtion  feea ooll4otod by
        the 3tat.r Board 0r %dlaal t:xa::lnorsund4r thla
        Act ah.11 b4 plaoed l!gth4 Litate Trtmaury, to tha
        or4ait or a ap4olal run6 to be known a8 *M46loal
        "o~latratloD FuDd' , ma 411 or the ourront r4vonuoa
        to b4 44riv.d and plaoad to the or46lt OS aald
        fund l l l ar4 bor4by lpproprlat.46 and 8hall b4
        ua0a by th4 stat4 Board of veai0d Examia4r4, ana
        under its dir4otion, in tin 4ntoro4iwnt of the law8
        of thla Stat4 prohlblting the unlewrul prtiotloa or
        UdiOi.M, aD6 iD th di4aORb4tiOa      Of iafOn4StiOD
        to ~pre:s~t.tha rlolatlon of those, who violet4 auah
        lawa.

             “In~perfoml~g   th4 dutlaa 60~0lvd by thla Aot
        ttpi th4 B04ra 0f rcdi04i ~~xanlmrs, 4414 Boera ahall
        mot throwb the Seortetary-Trmaurer of the Boer6 of
        *f4aloal Lxualnera.*

                Artdale          4M)l prorid4a fo rlx a mlnetlo
                                                             free,n a4       rol-
lo*.:

             -All lpplioanta for 1144na4 to preotl4a wai0ine
        in this fItat not othqwlaa   liO4DO46  tinder tha PI-O-
        llaloa4 of law muat luoooaafully paaa ln lxamlnatlon
        by th4 Board or L!44loal 3xamlaere.   The Bovrd la author-
        iZ4d    t0 46Opt         sDr$ eDfOr   ml44   Of prOa4drtr4cDzt+ia-
     oonalat4nt with the 8tatutory r4qulr4mnta.
     ~pplloabiioaa for the 4xamlmatlon maat ba -60   in
     writing, v4rirl4a by lrrldavlt, and ill46 wlth the
     QaOrOtaFy  0r th4 Board, 011 forma praaorlkd  by the
     $$ocird,looonpani4d by a f44 of Tmnty-firm   Dollars
        ( $ & a l.   l   l   +


             -xi any applicant, baoauao 0r r0liux-0 to ~0s.
        tho requlr4d Oxamlnatlon, 4hOii be reru80a 0 lloens0,
        he 6r she, at suoh tlm aa the Po*rd   of :'odloal XX-
        omlns:~a my fix, aha11  bo paralt%ed to take (I lub-
.




    Dr. T. 3. Crowd,   paps 3




         sequent oxamlnatlon, upon auoh aubjsot reculrea
         la the orl&.nal lxamlDatlon am tbo Rotrra may pro-
         lorlbe, upon the aywat or auoh part 0r Tuanty-
         five Dollars ($25P am the Board mny dater~lne
         and ltnto .*

              Artiola e&o2 prorlaoa     for    tbr   6lapoaltlon 0r   suoh
    4xamlnatlon $444 ma r0110ut

              ‘The fan6   Nell846  .rroa the lforeaal6   ra4a
         ahallba l   pplfad rirat to th4’papnmt     of n*oaaaa~
         4xp4naaa of th4 board of 4xamlaora~     any ramalnlag
         tunda shall   b4 lppll4C by the or&r or th4 bOara
         to rompanaatlq    bm3ora of the board In proportion
         to their labora.a    (W4raoorlng ours)
              It la our opiolon t&t      the apens          lnourrad by the
    Seoretorr of the go-6 la pr4p8rlw  for and 4nrl~6 the holding
    of lxmilnatlonaaaalon of tbo Boer4 of ?&aloe1 Pumlwra oon-
    st&tak expanse inourred under Artlolo 4UOE of the Statutes
    and aro to ba paid oat or tba ictndareoelve4 by tha Board for
    the laauanoa of llomsae oortlfloatea. This -1~ la fortlfiul
    by t&4 further feat that the Seoretary of the Board la also
    a m4mbar 0r tha Board SD6 in doing the uork 0utiin0a   1s dohe
    It am a manbor of the 4urinlng    and lloanal.ngboard.  Suoh
    work, done by the s4ont4ry,    la ran oloaaly nlat4d   to tb
    llo4DaJms faatur4 oi   th4   AeC than it    I4 to tb     4nroro4n4nt
    fa;~Tati:-rdatlngand prohlbltlng tha aalewful            praotloa or
           .
                                          Yoara      ~4x7   truly




                                                                             ,: MWVE